Title: To Benjamin Franklin from Catherine Meed, 16 December 1775
From: Meed, Catherine
To: Franklin, Benjamin


Dear Uncle
Sunsbury Shemokin Der 16 1775
I Recevd your kind Condesenging letter, and think myself happy to Inform you who I am-the Daughter of John Croker. I was once at your House when Very little. I am not Very Bigg yet but I am Sure I am at least A head taller Since you honered me with A letter. I hope I Shall never grow so proud but allways Endeavour to Deserve the Notice of so good and worthy an uncle. Pleas to give my love to my Dear Cousin Sarah and Except the Same from your Affectonate Cousin
Caterine Meed
 
Notation: Catharine Meed
